Name: Commission Regulation (EEC) No 3764/88 of 1 December 1988 on the supply of whole milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 12. 88No L 330/ 12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3764/88 of 1 December 1988 on the supply of whole milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid mana ­ gement (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to the Tunisian Republic 3 000 tonnes of whole milk powder to be supplied ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1988 . For the Commission Frans ANDRIESSEN , Vice-President (') OJ No L 370, 30 . 12. 1986, p . 1 . (2) OJ No L 168, 1 . 7 . 1988 , p . 7. h) OJ No L 136, 26 . 5 . 1987, p . 1 . (&lt;) OJ No L 204, 25. 7. 1987, p. 1 . 2. 12. 88 Official Journal of the European Communities No L 330/ 13  ANNEX LOTS A and B 1 . Operation Nos ('): 1137/88 and 1138/88  Commission Decision of 8 . 7. 1988 2. Programme : 1988 3 . Recipient : Tunisian Republic 4. Representative of the recipient (3) : STIL 25, rue Belhassen Ben Chaabane, 1005 El Omrane, Tunis 5. Place or country of destination : Tunisia 6 . Product to be mobilized : whole-milk powder 7. Characteristics and quality of the goods : (2) (4) 8 . Total quantity : 3 000 tonnes 9. Number of lots : two (A : 2 000 tonnes ; B : 1 000 tonnes) 10 . Packaging and marking : 25 kilograms and see OJ No C 216, 14. 8 . 1987, p. 6 (under I.l .B.4.3) Supplementary markings on the packaging : A : ACTION N0 1137/88 / LAIT ENTIER EN POUDRE / DON DE LA COMMUNAUTÃ  Ã CONO ­ MIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE TUNISIENNE', B : 'ACTION N0 1138/88 / LAIT ENTIER EN POUDRE / DON DE LA COMMUNAUTÃ  Ã CONO ­ MIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE TUNISIENNE', see OJ No C 216, 14. 8 . 1987, p . 6 (under I.1.B.5) 1 1 . Method of mobilization of the product : the Community market 12. Stage of supply : free-at-port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : A : from 20 to 31 . 1 . 1989 B : from 10 to 15. 2. 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders Q : 19. 12. 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 9 . 1 . 1989 at 12 noon (b) period for making the goods available at the port of shipment : A : 10 to 25. 2. 1989 B : 10 to 25. 2. 1989 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of ' the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (6): refund applicable on 11 . 11 . 1988 fixed by Regulation (EEC) No 3506/88 (OJ No L 306, 11 . 11 . 1988 , p. 46) Official Journal of the European Communities 2. 12. 88No L 330/ 14 Notes : (') The operation number is to be quoted in all correspondence . (2) The whole-milk powder with 26 % minimum fat content must be obtained by the spray method and must be manufactured not more than one month before the date of shipment. The quality must be extra grade and the milk powder must have the following characteristics : (a) Fat content : ^6,0 % minimum (b) Water content : 2,5 % maximum (c) Titratable acidity (in solids, / non-fat) : ADMI ' as ml of decinormal sodium hydroxide solution : 3,0 % maximum  as lactic acid : X 0,15 % maximum (dj Lactate content (in solids, / non-fat) 150 mg/100 g maximum (e) Additives : none (f) Phosphatase test : negative, i.e. not more than 4 of phenol per g of reconstituted milk (g) Solubility index : ml maximum (h) Burnt ¢ * 5,0 mg maximum, i.e. at least disc B (i) Micro-organism content : -50 000 per g maximum (k) Coliform test : negative in 0,1 g (1) Buttermilk test : negative (m) Whey test : negative (n) Odour and flavour : clean (o) Apperance : white or slightly yellowish, no impurities or coloured particles (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Is) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably : either by porter at the office referred to in point 24 of this Annex ; or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.